Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 claims an apparatus (a “control system”) and a method of using that apparatus (“the allocated vehicle moves between the hub and each of the individual educational places”).  See MPEP 2173.05(p)(II).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method of providing a mobile education service, the method comprising:
generating […] educational data including a content to be
provided to a student during transportation in a vehicle;
allocating […] a vehicle required for the transportation and
matching a corresponding student to the allocated vehicle according to the educational
data; and
providing […] when the transportation using the allocated
vehicle is performed, the content according to the educational data to the matched
student in the moving vehicle.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a control system, a vehicle with a door and/or seat belt, an autonomous vehicle, a user terminal, a server, artificial intelligence, a storage unit, a communication unit, a vehicle allocation determining unit, a content providing unit, and/or a predetermined user terminal, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a control system, a vehicle with a door and/or seat belt, an autonomous vehicle, a user terminal, a server, artificial intelligence, a storage unit, a communication unit, a vehicle allocation determining unit, a content providing unit, and/or a predetermined user terminal, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  To the extent that an apparatus is claimed as an additional element said apparatus fails to qualify as a “particular machine” to the extent that it is claimed generally, merely implements the steps of Applicant’s claimed method, and is claimed merely for purposes of extra-solution activity or field of use.  See MPEP 2106.05(b).  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 2 in Applicant’s specification and text regarding same; p42 in regard to employing artificial intelligence; and/or p20 in regard to the claimed door and seat belt.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub, et al, "Otto: An Autonomous School Bus System for Parents and Children", CHI 2020, April 25-30, 2020 (“Otto”), in view of PGPUB US 20180164809 A1 by Moosaei et al (“Moosaei”).
In regard to Claim 1, Otto teaches a method of providing a mobile education service, the method comprising:
generating […] educational data including a content to be provided to a student during transportation in a vehicle;
(see, e.g., page 5 in regard to generating age appropriate entertainment content);
allocating […] a vehicle required for the transportation and matching a corresponding student to the allocated vehicle according to the educational data; and
(see, e.g., page 1 in regard to providing an autonomous bus to pick up a child; see, e.g., page 6 in regard to a “hardware/software solution that insures that the correct child is being picked up” and, e.g., page 5 and Figure 9 in regard to providing age-appropriate educational content to the child (“matching…according to the educational data”));

providing […] when the transportation using the allocated vehicle is performed, the content according to the educational data to the matched student in the moving vehicle.
(see, e.g., page 5 in regard to providing entertainment content to children riding an autonomous bus).
	Furthermore, to the extent to which Otto may fail to specifically teach a control system that performs these actions, however, in an analogous reference Moosaei teaches such a system in terms of server that directs an autonomous bus to execute a certain route and to pick up specific passengers on that route based on the identity of the passenger (see, e.g., p23-24 and 34)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have incorporated the central control system taught by Moosaei to direct the steps otherwise taught by Otto in order to better match educational content to students by insuring that a central control system determined that the correct students were picked up for a particular bus route during which they are provided certain educational content.

In regard to Claims 2-3, Otto teaches the method further including:
confirming riding of the matched student in the allocated vehicle by checking the
riding of the matched student at a departure site […] before the providing of the content; and
	(see, e.g., page 6 in regard to a “hardware/software solution that insures that the correct child is being picked up and dropped off” and “the vehicles will need to know who is getting in and out of the AB by ID verification”; see, e.g., page 5 in regard to providing personalized educational content to the verified passenger while on board);
confirming alighting of the matched student from the allocated vehicle by checking the alighting of the matched student at a destination site after the transportation using the allocated vehicle […] after the providing of the content to the matched student, wherein the allocated vehicle is an autonomous vehicle.
(see, e.g., page 6 in regard to a “hardware/software solution that insures that the correct child is being picked up and dropped off” and “the vehicles will need to know who is getting in and out of the AB by ID verification”);

	Furthermore, to the extent to which Otto may fail to specifically teach transmitting a report of picking up a student to a server, however, Moosaei teaches that feature (see, e.g., F3, 316; and p41);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the feature taught by Moosaei to implement the steps otherwise taught by Otto by having the autonomous bus report both pick ups and drops offs of students to the server, in order to better keep track of students.
In regard to Claim 4, Otto teaches these limitations.  See, e.g., page 4 in regard to an application on the parent’s mobile device (“user terminal”) that provides real-time tracking location of the bus/student.
In regard to Claim 6, Otto teaches these limitations.  See, e.g., page 5 in regard to providing educational content as well as a map to a student tablet.
In regard to Claim 7, Otto teaches these limitations.  See, e.g., page 5 in regard to providing educational content being matched to the student being provided via a computerized avatar (“artificial intelligence”).
In regard to Claim 8, Otto teaches these limitations.  See, e.g., page 5 in regard to providing age appropriate educational content to a particular student (“selectively assigned…according to…a number of contents”).
In regard to Claim 11, see rejection of Claim 1.  To the extent that the cited prior art my not specifically teach the user of the server taught by Hicok to store the educational materials taught by Moosaei
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the server taught by Moosaei to store and then provide the educational materials to the tablets otherwise taughtby Otto, in order to more easily update the educational materials at a central location.

In regard to Claim 12, see rejection of Claims 1 and 11.
In regard to Claim 13, see rejection of Claim 2.
In regard to Claim 14, see rejection of Claim 4.
In regard to Claim 16, see rejection of Claim 7.
In regard to Claims 19-20, Moosaei teaches various data being taught to be stored by the server (see, e.g., p23-24).  To the extent the claimed data may not be taught Otto, however, there is no function claimed as part of the apparatus for this data and it, thereby, does not distinguish over the otherwise cited prior art.  See MPEP 2111.05(III).


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Otto, in view of Moosaei, further in view of PGPUB US 20190265703 A1 by Hicok, et al (“Hicok”).
In regard to Claim 5, Hicok teaches only opening doors of an autonomous bus once it is safe outside for a student to disembark (see, e.g., p134);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the feature taught by Hicok to implement the steps otherwise taught by the otherwise cited prior art, in order to increase the safety for the students.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715